Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 16, 1967, which determined that claimant was disqualified from receiving benefits effective June 3, 1967 by reason of having voluntarily terminated her employment without good cause. Claimant was hired to do bookeeping and general office work on May 24, 1967. She worked on May 31, June 1, and June 2, 1967. On June 1, 1967, she stated that she had taken aspirin and felt warm and turned on the fan. The employer objected since the temperature was about 63 degrees, and there was ventilation by means of a transom and a window. She worked on June 2, 1967 and, although it was warmer that day, the average temperature being about 73 degrees, she did not request the fan to be turned on. On June 5, she notified the employer that she would not be returning to work. On June 6, 1967, she filed a claim for benefits wherein she stated that she left her last job because “ employer refused to put on fan At an interview held on June 12, 1967 she stated that she quit her job because her employer would not put on the fan in the office. The board held that she did not establish that the premises were inadequately ventilated or that claimant suffered from any physical condition which required what she considered to be adequate ventilation, and determined that she failed to establish that she had compelling reasons to resign her job, on account of the fan dispute or for the other reasons advanced by claimant, some being properly found insubstantial and some being properly rejected as not credible. “ The factual issues, including questions of credibility, were for determination ,by the Unemployment Insurance Appeal Board and this record demonstrates no basis upon which we could interfere with its decision.” (Matter of Palko [Catherwood], 29 A D 2d 600.) Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.